 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                        UNITED STATES DISTRICT COURT
14
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16
17
18   THE AEROSPACE CORPORATION, Case No. 2:19-CV-09838-DPP-SS
19                                    STIPULATED PROTECTIVE
20              Plaintiff,            ORDER
21                                    Judge: Hon. Dean D. Pregerson
22       vs.
23   FACTORY MUTUAL INSURANCE
     COMPANY,
24
25             Defendant.
26
27
28

                                                      STIPULATED PROTECTIVE ORDER
                                                                2:19-CV-09838-DDP-SS
 1 A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public disclosure
 4 and from use for any purpose other than prosecuting this litigation may be warranted.
 5 Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6 following Stipulated Protective Order. The parties acknowledge that this Order does
 7 not confer blanket protections on all disclosures or responses to discovery and that the
 8 protection it affords from public disclosure and use extends only to the limited
 9 information or items that are entitled to confidential treatment under the applicable
10 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
11 that this Stipulated Protective Order does not entitle them to file confidential
12 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13 followed and the standards that will be applied when a party seeks permission from
14 the court to file material under seal.
15 B. GOOD CAUSE STATEMENT
16         Disclosure and discovery activity in this action are likely to involve production
17 of confidential, proprietary, or private information for which protection from public
18 disclosure and other treatment consistent with the terms of this Protective Order would
19 be warranted. This information may include certain business records and confidential
20 information, including financial information, proprietary insurance policy terms and
21 conditions, and the parties’ internal policies and procedures. Accordingly, while
22 neither party has yet agreed that any particular document or type of document is
23 subject to protection hereunder, and reserve all rights to object to a designation, the
24 parties have stipulated to and request that the Court enter a Protective Order. The
25 parties acknowledge that this Protective Order, if entered, will extend only to the
26 limited information or items that are designated in accordance with the terms of this
27 Protective Order and also entitled under the applicable legal principles to treatment as
28
                                               -1-
                                                                   STIPULATED PROTECTIVE ORDER
                                                                             2:19-CV-09838-DDP-SS
 1 confidential. It is the intent of the parties that information will not be designated as
 2 confidential for tactical reasons and that nothing be so designated without a good faith
 3 belief that it has been maintained in a confidential, non-public manner, and there is
 4 good cause why it should not be part of the public record of this case.
 5         1.     DEFINITIONS
 6         1.1.   Action: The Aerospace Corporation v. Factory Mutual Insurance
 7 Company, Case No. 2:19-cv-09838-DPP-ss.
 8         1.2.   Challenging Party: a Party or Non-Party that challenges the designation
 9 of information or items under this Order.
10         1.3.   “CONFIDENTIAL” Information or Items: information (regardless of
11 how it is generated, stored or maintained) or tangible things that qualify for protection
12 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
13 Cause Statement.
14         1.4.   Counsel: Outside Counsel of Record and House Counsel (as well as their
15 support staff).
16         1.5.   Designating Party: a Party or Non-Party that designates information or
17 items that it produces in disclosures or in responses to discovery as
18 “CONFIDENTIAL.”
19         1.6.   Disclosure or Discovery Material: all items or information, regardless of
20 the medium or manner in which it is generated, stored, or maintained (including,
21 among other things, testimony, transcripts, and tangible things), that are produced or
22 generated in disclosures or responses to discovery in this matter.
23         1.7.   Expert: a person with specialized knowledge or experience in a matter
24 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
25 expert witness or as a consultant in this Action.
26         1.8.   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
27 Information or Items: extremely sensitive “Confidential Information or Items”
28

                                                                STIPULATED PROTECTIVE ORDER
                                                                          2:19-CV-09838-DDP-SS
 1 amounting to trade secrets or other highly-sensitive information of a competitive
 2 nature, disclosure of which to another Party or Non-Party would create a substantial
 3 risk of a clearly defined and serious competitive injury if the use and dissemination of
 4 such material is not limited as described herein.
 5         1.9.   House Counsel: attorneys who are employees of a party to this Action.
 6 House Counsel does not include Outside Counsel of Record or any other outside
 7 counsel.
 8         1.10. Non-Party: any natural person, partnership, corporation, association, or
 9 other legal entity not named as a Party to this action.
10         1.11. Outside Counsel of Record: attorneys who are not employees of a party
11 to this Action but are retained to represent or advise a party to this Action and have
12 appeared in this Action on behalf of that party, and includes support staff.
13         1.12. Party: any party to this Action, including all of its officers, directors,
14 employees, consultants, retained experts, and Outside Counsel of Record (and their
15 support staffs).
16         1.13. Producing Party: a Party or Non-Party that produces Disclosure or
17 Discovery Material in this Action.
18         1.14. Professional Vendors: persons or entities that provide litigation support
19 services (e.g., photocopying, videotaping, translating, preparing exhibits or
20 demonstrations, and organizing, storing, or retrieving data in any form or medium)
21 and their employees and subcontractors.
22         1.15. Protected Material: any Disclosure or Discovery Material that is
23 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
24 EYES ONLY.”
25         1.16. Receiving Party: a Party that receives Disclosure or Discovery Material
26 from a Producing Party.
27
28

                                                                 STIPULATED PROTECTIVE ORDER
                                                                           2:19-CV-09838-DDP-SS
 1         2.     SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3 Protected Material (as defined above), but also (1) any information copied or extracted
 4 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 5 Protected Material; and (3) any testimony, conversations, or presentations by Parties
 6 or their Counsel that might reveal Protected Material.
 7         Any use of Protected Material at trial shall be governed by the orders of the trial
 8 judge. This Order does not govern the use of Protected Material at trial.
 9         3.     DURATION
10         This Protective Order and the agreements embodied herein shall survive even
11 after final disposition of this action and continue in full force and effect unless and
12 until a Designating Party agrees otherwise in writing or a court order otherwise
13 directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
14 and defenses in this Action, with or without prejudice; and (2) final judgment herein
15 after the completion and exhaustion of all appeals, rehearings, remands, trials, or
16 reviews of this Action, including the time limits for filing any motions or applications
17 for extension of time pursuant to applicable law.
18         4.     DESIGNATING PROTECTED MATERIAL
19         4.1.   Exercise of Restraint and Care in Designating Material for Protection.
20         Each Party or Non-Party that designates information or items for protection
21 under this Order must take care to limit any such designation to specific material that
22 qualifies under the appropriate standards. The Designating Party must designate for
23 protection only those parts of material, documents, items or oral or written
24 communications that qualify so that other portions of the material, documents, items,
25 or communications for which protection is not warranted are not swept unjustifiably
26 within the ambit of this Order.
27
28

                                                                STIPULATED PROTECTIVE ORDER
                                                                          2:19-CV-09838-DDP-SS
 1         Mass, indiscriminate, or routinized designations are prohibited. Designations
 2 that are shown to be clearly unjustified or that have been made for an improper
 3 purpose (e.g., to unnecessarily encumber the case development process or to impose
 4 unnecessary expenses and burdens on other parties) may expose the Designating Party
 5 to sanctions.
 6         If it comes to a Designating Party’s attention that information or items that it
 7 designated for protection do not qualify for protection, that Designating Party must
 8 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9         4.2.    Manner and Timing of Designations. Except as otherwise provided in
10 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12 under this Order must be clearly so designated before the material is disclosed or
13 produced.
14         Designation in conformity with this Order requires:
15                 (a)   for information in documentary form (e.g., paper or electronic
16 documents, but excluding transcripts of depositions or other pretrial or trial
17 proceedings), that the Producing Party affix at a minimum, the legend
18 “CONFIDENTIAL (hereinafter “CONFIDENTIAL legend”), or “HIGHLY
19 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains
20 protected material. If only a portion or portions of the material on a page qualifies for
21 protection, the Producing Party also must clearly identify the protected portion(s)
22 (e.g., by making appropriate markings in the margins).
23         A Party or Non-Party that makes original documents available for inspection
24 need not designate them for protection until after the inspecting Party has indicated
25 which documents it would like copied and produced. During the inspection and
26 before the designation, all of the material made available for inspection shall be
27 deemed “CONFIDENTIAL.” After the inspecting Party has identified the document
28

                                                                STIPULATED PROTECTIVE ORDER
                                                                          2:19-CV-09838-DDP-SS
 1 it wants copied and produced, the Producing Party must determine which documents,
 2 or portions thereof, qualify for protection under this Order. Then, before producing
 3 the specified documents, the Producing Party must affix the appropriate legend to
 4 each page that contains Protected Material. If only a portion or portions of the
 5 material on a page qualifies for protection, the Producing Party also must clearly
 6 identify the protected potion(s) (e.g., by making appropriate markings in the margins).
 7                 (b)   for testimony given in depositions, that the Designating Party
 8 identify the protected testimony either on the record before the close of the deposition
 9 or in writing within thirty (30) days after receipt of the transcript.
10                 (c)   for information produced in some form other than documentary
11 and for any other tangible items, that the Producing Party affix in a prominent place
12 on the exterior of the container or containers in which the information is stored the
13 appropriate legend . If only a portion or portions of the information warrants
14 protection, the Producing Party, to the extent practicable, shall identify the protected
15 portion(s).
16          4.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
17 failure to designate qualified information or items does not, standing alone, waive the
18 Designating Party’s right to secure protection under this Order for such material.
19 Upon timely correction of a designation, the Receiving Party must make reasonable
20 efforts to assure that the material is treated in accordance with the provisions of this
21 Order.
22          5.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
23          5.1.   Timing of Challenges. Any Party or Non-Party may challenge a
24 designation of confidentiality at any time that is consistent with the Court’s
25 Scheduling Order.
26          5.2.   Meet and Confer. The Challenging Party shall initiate the dispute
27 resolution process under Local Rule 37.1 et seq.
28

                                                                STIPULATED PROTECTIVE ORDER
                                                                          2:19-CV-09838-DDP-SS
 1        5.3.   The burden of persuasion in any such challenge proceeding shall be on
 2 the Designating Party. Frivolous challenges, and those made for an improper purpose
 3 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 4 expose the Challenging Party to sanctions. Unless the Designating Party has waived
 5 or withdrawn the confidentiality designation, all parties shall continue to afford the
 6 material in question the level of protection to which it is entitled under the Producing
 7 Party’s designation until the Court rules on the challenge.
 8        6.     ACCESS TO AND USE OF PROTECTED MATERIAL
 9        6.1.   Basic Principles. A Receiving Party may use Protected Material that is
10 disclosed or produced by another Party or by a Non-Party in connection with this
11 Action only for prosecuting, defending, or attempting to settle this Action. Such
12 Protected Material may be disclosed only to the categories of persons and under the
13 conditions described in this Order. When the Action has been terminated, a Receiving
14 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
15        Protected Material must be stored and maintained by a Receiving Party at a
16 location and in a secure manner that ensures that access is limited to the persons
17 authorized under this Order.
18        6.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
19 otherwise ordered by the court, a Receiving Party may disclose any information or
20 item designated “CONFIDENTIAL” only to:
21               (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
22 well as employees of said Outside Counsel of Record to whom it is reasonably
23 necessary to disclose the information for this Action;
24               (b)   the officers, directors, employees, former employees, (including
25 House Counsel) of the Receiving Party to whom disclosure is reasonably necessary
26 for this Action;
27               (c)   Experts (as defined in this Order) of the Receiving Party to whom
28

                                                              STIPULATED PROTECTIVE ORDER
                                                                        2:19-CV-09838-DDP-SS
 1 disclosure is reasonably necessary for this Action and who have signed the
 2 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3               (d)   the court and its personnel;
 4               (e)   court reporters, videographers, and their staff;
 5               (f)   professional jury or trial consultants, mock jurors, Professional
 6 Vendors to whom disclosure is reasonably necessary for this Action and who have
 7 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8               (g)   the author or recipient of a document containing the information or
 9 a custodian or other person who otherwise possessed or knew the information;
10               (h)   during their depositions, witnesses, and attorneys for witnesses, in
11 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
12 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
13 will not be permitted to keep any confidential information unless they sign the
14 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
15 by the Designating Party or ordered by the court. Pages of transcribed deposition
16 testimony or exhibits to depositions that reveal Protected Material may be separately
17 bound by the court reporter and may not be disclosed to anyone except as permitted
18 under this Stipulated Protective Order; and
19               (i)   any mediator or settlement officer, and their supporting personnel,
20 mutually agreed upon by any of the parties engaged in settlement discussions; and
21               (j)   any other person that the Designating Party agrees to in writing.
22        6.3.   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
23 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
24 writing by the Designating Party, a Receiving Party may disclose any information or
25 item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
26 to:
27
28

                                                              STIPULATED PROTECTIVE ORDER
                                                                        2:19-CV-09838-DDP-SS
 1               (a)    the Receiving Party’s Outside Counsel of Record in this action, as
 2 well as employees of said Outside Counsel of Record to whom it is reasonably
 3 necessary to disclose the information for this litigation;
 4               (b)    the Receiving Party’s House Counsel to whom disclosure is
 5 reasonably necessary for this litigation;
 6               (c)    Experts (as defined in this Order) of the Receiving Party to whom
 7 disclosure is reasonably necessary for this litigation and who have signed the
 8 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9               (d)    the court and its personnel;
10               (e)    court reporters and their staff, professional jury or trial consultants,
11 mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
12 for this litigation and who have signed the “Acknowledgment and Agreement to Be
13 Bound” (Exhibit A);
14               (f)    during their depositions, witnesses in the action to whom
15 disclosure is reasonably necessary and who have signed the “Acknowledgment and
16 Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
17 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
18 depositions that reveal Protected Material must be separately bound by the court
19 reporter and may not be disclosed to anyone except as permitted under this Stipulated
20 Protective Order.
21               (g)    the author or recipient of a document containing the information or
22 a custodian or other person who counsel for the Receiving Party reasonably believes
23 might have otherwise possessed or knew the information or that disclosure is
24 otherwise reasonably necessary to assist with preparation for deposition or trial
25 testimony, or in responding to written discovery;
26               (h)    any mediator or settlement officer, and their supporting personnel,
27 mutually agreed upon by any of the parties engaged in settlement discussions; and
28

                                                                STIPULATED PROTECTIVE ORDER
                                                                          2:19-CV-09838-DDP-SS
 1                (i)   any other person that the Designating Party agrees to in writing.
 2         6.4.   Storing documents on a Party’s internal electronic document
 3 management system is sufficient to comply with the requirements of the Protective
 4 Order, regardless of whether other officers, directors or employees of a Party not
 5 involved in the Action have access to the document management system.
 6         7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
 7                PRODUCED IN OTHER LITIGATION
 8         If a Party is served with a subpoena or a court order issued in other litigation
 9 that compels disclosure of any information or items designated in this Action as
10 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11 ONLY” that Party must:
12                (a)   promptly notify in writing the Designating Party. Such notification
13 shall include a copy of the subpoena or court order;
14                (b)   promptly notify in writing the party who caused the subpoena or
15 order to issue in the other litigation that some or all of the material covered by the
16 subpoena or order is subject to this Protective Order. Such notification shall include a
17 copy of this Stipulated Protective Order; and
18                (c)   cooperate with respect to all reasonable procedures sought to be
19 pursued by the Designating Party whose Protected Material may be affected.
20         If the Designating Party timely seeks a protective order, the Party served with
21 the subpoena or court order shall not produce any information designated in this
22 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
23 EYES ONLY” before a determination by the court from which the subpoena or order
24 issued, unless the Party has obtained the Designating Party’s permission. The
25 Designating Party shall bear the burden and expense of seeking protection in that
26 court of its confidential material and nothing in these provisions should be construed
27
28

                                                                STIPULATED PROTECTIVE ORDER
                                                                          2:19-CV-09838-DDP-SS
 1 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 2 directive from another court.
 3        8.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 4               PRODUCED IN THIS LITIGATION
 5               (a)   The terms of this Order are applicable to information produced by
 6 a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 7 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” by either the Non-Party or a Party
 8 to this Action. Such information produced by Non-Parties in connection with this
 9 litigation is protected by the remedies and relief provided by this Order. Nothing in
10 these provisions should be construed as prohibiting a Non-Party from seeking
11 additional protections.
12               (b)   In the event that a Party is required, by a valid discovery request,
13 to produce a Non-Party’s confidential information in its possession, and the Party is
14 subject to an agreement with the Non-Party not to produce the Non-Party’s
15 confidential information, then the Party shall:
16                     (1)    promptly notify in writing the Requesting Party and the
17 Non-Party that some or all of the information requested is subject to a confidentiality
18 agreement with a Non-Party;
19                     (2)    promptly provide the Non-Party with a copy of the
20 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
21 reasonably specific description of the information requested; and
22                     (3)    make the information requested available for inspection by
23 the Non-Party, if requested.
24               (c)   If the Non-Party fails to seek a protective order from this court
25 within 14 days of receiving the notice and accompanying information, the Receiving
26 Party may produce the Non-Party’s confidential information responsive to the
27 discovery request. If the Non-Party timely seeks a protective order, the Receiving
28

                                                              STIPULATED PROTECTIVE ORDER
                                                                        2:19-CV-09838-DDP-SS
 1 Party shall not produce any information in its possession or control that is subject to
 2 the confidentiality agreement with the Non-Party before a determination by the court.
 3 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 4 of seeking protection in this court of its Protected Material.
 5               (d)    In the event that a Non-Party is required, by a subpoena or other
 6 discovery request, to produce a Party’s confidential information in its possession, and
 7 the Non-Party is subject to an agreement with the Party not to produce the Non-
 8 Party’s confidential information or otherwise has an obligation to maintain the
 9 confidentiality of such information, then the Party whose confidential information the
10 Non-Party has in its possession shall have the right and a reasonable amount of time to
11 review the documents responsive to the subpoena and designate them as
12 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
13 ONLY” prior to their production to the other Party/ies in the Action.
14         9.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16 Protected Material to any person or in any circumstance not authorized under this
17 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
19 to retrieve all unauthorized copies of the Protective Material, (c) inform the person or
20 persons to whom unauthorized disclosures were made of all the terms of this Order,
21 and (d) request such person or persons to execute the “Acknowledgment and
22 Agreement to Be Bound” that is attached hereto as Exhibit A.
23         10.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24               PROTECTED MATERIAL
25         If a producing party inadvertently produces information or documents that it
26 considered privileged, in whole or in part, it may retrieve such information or
27 documents or parts thereof as follows:
28

                                                               STIPULATED PROTECTIVE ORDER
                                                                         2:19-CV-09838-DDP-SS
 1               (a)     Within twenty (20) days of the discovery of the inadvertent
 2 production, and no later than forty-five (45) days prior to trial, the producing party
 3 must give written notice to all parties who received copies of the produced document
 4 that the producing party claims said document, in whole or in part, to be privileged
 5 and must state the nature of the privilege; in the event that only part(s) of document(s)
 6 are claimed to be privileged, the producing party shall furnish redacted copies of such
 7 privileged documents, removing only the part(s) thereof claimed to be privileged, to
 8 all parties together with the notice (the “Inadvertent Production of Privileged
 9 Materials Notice”).
10               (b)     Upon receipt of such Inadvertent Production of Privileged
11 Materials Notice, all parties who have received copies of the inadvertently produced
12 document(s) shall promptly return them to the producing party and destroy any other
13 copies thereof except to the extent reasonably necessary to promptly present the
14 information to the court under seal for a determination of the claim pursuant to
15 Federal Rule of Civil Procedure 26(b)(5)(B).
16               (c)     After service of such notice, no motion to compel the production of
17 the inadvertently produced privileged documents may rely on an allegation that any
18 privilege as to the document was waived solely by virtue of its inadvertent production.
19        11.    MISCELLANEOUS
20        11.1. Right to Further Relief. Nothing in this Order abridges the right of any
21 person to seek its modification by the Court in the future.
22        11.2. Right to Assert Other Objections. By stipulating to the entry of this
23 Protective Order no Party waives any right it otherwise would have to object to
24 disclosing or producing any information or item on any ground not addressed in this
25 Stipulated Protective Order. Similarly, no Party waives any right to object on any
26 ground to use in evidence of any of the material covered by this Protective Order.
27        11.3. Filing Protected Material. A Party that seeks to file under seal any
28

                                                                 STIPULATED PROTECTIVE ORDER
                                                                           2:19-CV-09838-DDP-SS
 1 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 2 only be filed under seal pursuant to a court order authorizing the sealing of the
 3 specific Protected Material at issue. If a Party’s request to file Protected Material
 4 under seal is denied by the court, then the Receiving Party may file the information in
 5 the public record unless otherwise instructed by the court.
 6         12.   FINAL DISPOSITION
 7         After the final disposition of this Action, as defined in paragraph 4, within 60
 8 days of a written request by the Designating Party, each Receiving Party must return
 9 all Protected Material to the Producing Party or destroy such material. As used in this
10 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
11 summaries, and any other format reproducing or capturing any of the Protected
12 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
13 must submit a written certification to the Producing Party (and, if not the same person
14 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
15 category, where appropriate) all the Protected Material that was returned or destroyed
16 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
17 compilations, summaries or any other format reproducing or capturing any of the
18 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
19 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
20 legal memoranda, correspondence, deposition and trial exhibits, expert reports,
21 attorney work product, and consultant and expert work product, even if such materials
22 contain Protected Material. Any such archival copies that contain or constitute
23 Protected Material remain subject to this Protective Order as set forth in Section 4
24 (DURATION).
25         Any violation of this Order may be punished by any and all appropriate
26 measures including, without limitation, contempt proceedings and/or monetary
27 sanctions.
28

                                                               STIPULATED PROTECTIVE ORDER
                                                                         2:19-CV-09838-DDP-SS
 1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
                                         COVINGTON & BURLING LLP
 3 DATED: March 23, 2020
                                         Reynold L. Siemens
 4                                       Jeffrey A. Kiburtz
                                         Heather W. Habes
 5
 6                                       By:        /s/Heather W. Habes
                                              Heather W. Habes
 7
                                         Attorneys for Plaintiffs
 8                                       THE AEROSPACE CORPORATION
 9
     DATED: March 23, 2020               ROBINS KAPLAN LLP
10                                       Scott G. Johnson
11                                       Erica A. Ramsey

12
                                         By:        /s/Erica A. Ramsey
13
                                              Erica A. Ramsey
14                                       Attorneys for Defendant
15                                       FACTORY MUTUAL INSURANCE
                                         COMPANY
16
17           ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-4.3.4

18        Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), the filer of this document attests

19 that concurrence in the filing of this document has been obtained from the signatories
20 above.
21
22 DATED: March 23, 2020                   By:         /s/ Heather W. Habes
                                                  Heather W. Habes
23
24
25
26
27
28

                                                               STIPULATED PROTECTIVE ORDER
                                                                         2:19-CV-09838-DDP-SS
 1 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2
             October 21
     DATED: _______________, 2020
 3
 4
 5
                                    Hon. Dean Pregerson
 6                                  United States District
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         STIPULATED PROTECTIVE ORDER
                                                                   2:19-CV-09838-DDP-SS
 Case 2:19-cv-09838-DDP-JPR Document 21 Filed 03/23/20 Page 19 of 19 Page ID #:92




 1                                        Schedule A
 2
 3         By my signature, I hereby acknowledge that I have read the Stipulated
 4 Protective Order, dated __________ __, 2020 (the “Protective Order”) entered in The
 5 Aerospace Corporation v. Factory Mutual Insurance Company (Case No. 2:19-cv-
 6 09838-DPP-ss), pending in the United States District Court for the Central District of
 7 California, and hereby agree to be bound by the terms thereof. I further agree that to
 8 the extent that my employees are provided with “Confidential” and/or “Highly
 9 Confidential—Attorneys’ Eyes Only” Litigation Materials, I will instruct such
10 employees regarding the terms of the Protective Order. I further agree to subject
11 myself to the jurisdiction of the United States District Court for the Central District of
12 California with respect to all matters relating to compliance of the Protective Order.
13
14 Dated:_______________________________
15 City and State: ________________________
16
17                                          Signature:
18                                          Title:
19                                          Address:
20
21
22
23
24
25
26
27
28

                                                               STIPULATED PROTECTIVE ORDER
                                                                         2:19-CV-09838-DDP-SS
